PER CURIAM.
Appellant, Wilfredo Lopez (Lopez), asserts that the trial court erred in imposing a seven-year sentence for the offense of possession of cocaine, which was count two of the information. The State concedes error.
Our independent review of the record reveals that the trial court did err in sentencing Lopez to a prison term exceeding five years for possession of cocaine. §§ 893.13(1)(f), 775.082(3)(d), Fla.Stat. (1991). Finding no merit in Lopez’s other contentions, we reverse and remand for sentencing pursuant to statutory law for possession of cocaine.
Reversed and remanded.